Citation Nr: 1216158	
Decision Date: 05/04/12    Archive Date: 05/10/12

DOCKET NO.  10-31 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to a total disability rating based on individual unemployability as a result of service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to December 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in April 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

In October 2011, the Veteran testified during a hearing before the undersigned Veterans Law Judge at the Minneapolis, Minnesota RO.  A transcript of the hearing is of record.


FINDINGS OF FACT

The evidence of record is in equipoise regarding whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for a TDIU have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.341, 4.1, 4.3, 4.15, 4.16 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

II.  Merits of the Claim for TDIU

The Veteran contends that his service-connected posttraumatic stress disorder (PTSD) prevents him from securing or following any substantially gainful occupation and that he was terminated from his last job as result of his PTSD.  Total disability will be considered to exist when there is present any impairment of mind or body, which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2011).  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341 (2011).  In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effects of combinations of disability.  38 C.F.R. § 4.15 (2011).

If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if the veteran is unable to secure or follow 
a substantially gainful occupation as a result of service-connected disability, provided that he or she has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  38 C.F.R. § 4.16(a) (2011).  For the purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  It is provided further that the existence or degree of nonservice-connected disabilities or previous unemployability status will be disregarded where the percentages referred to in this paragraph for the service-connected disability or disabilities are met and in the judgment of the rating agency such service-connected disabilities render the Veteran unemployable.   

Marginal employment shall not be considered substantially gainful employment.  For purposes of 38 C.F.R. § 4.16, marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).

The Board notes that the Veteran is service-connected for PTSD, rated as 70 percent disabling; tinnitus, rated as 10 percent disabling; and malaria, rated as noncompensable.  As the Veteran's PTSD is rated as 70 percent disabling, the schedular criteria for consideration of a total rating under the provisions of 38 C.F.R. § 4.16(a) are met.  Nonetheless, the Board must also determine whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.    

Based on the evidence of record, the Board finds that the Veteran is unable to secure or follow a substantially gainful occupation due to his service-connected disabilities.  In order to establish an inability to maintain a substantially gainful occupation, as required for a TDIU award pursuant to 38 C.F.R. § 3.340(a), a veteran is not required to submit proof that he is 100 percent unemployable.  See Roberson v. Principi, 251 F.3d 1378, 1385 (2001).  Instead, the regulations contemplate more flexibility in the employability determination.  Id.  

The evidence shows that the Veteran's service-connected disabilities make employment in any type of position extremely difficult.  The Veteran has difficulty maintaining employment due to his PTSD symptoms of anger, irritability and inability to work with others.  The Veteran was last employed with Ameriprise as a Financial Advisor.  It appears that there is a dispute on whether he was terminated or he resigned from that position.  However, the record is clear that the Veteran was not working at least in part, if not solely, due to his PTSD and he was seeking treatment for PTSD at the time he became unemployed.  A July 2009 letter from the Veteran's psychologist reveals that the Veteran had chronic PTSD and major depressive disorder with psychotic features.  He noted that earlier in the year, the Veteran required a brief trial of antipsychotic medication for thought disorganization, severe depression and intermittent suicidal ideation.  His PTSD and mood disorder symptoms had progressively become worse over the past three years.  Increased work stress had exacerbated his trauma-related symptoms and it had impaired his functioning.  The Veteran was having trouble with depressed mood, anhedonia, decreased concentration, hypersomnia, avoidance of activities, problematic interactions with others and diminished stress tolerance.  

An October 2009 VA patient contact note revealed that the Veteran was becoming physically sick (i.e., agitated) from harassment by his boss.  He was currently on leave due to his PTSD and his boss wanted him to return to work.  The Veteran stated that if he had to go back to work he did not know what he would do.  The registered nurse asked for clarification and he asked if the Veteran would harm himself.  The Veteran responded "no, but I am not sure what I would do to my boss or his boss."  After talking with the registered nurse, the Veteran stated he was feeling better and he did not plan to return to work until he talked to his doctor.  He noted that he did not want to harm anyone since talking with the registered nurse and he would not go near his office or his boss.  An October 2009 treatment record shows that the Veteran's symptoms of depression and anxiety had improved because he was not at work.  He denied helplessness, or hopeless thoughts, suicidal or homicidal thoughts, plans or intent.  

An October 2009 VA examination report shows that the Veteran has had homicidal thoughts, mostly in regard to people at work.  He indicated that would not act on these thoughts, because he did not want to go to jail.  The Veteran reported that he has suicidal ideation a couple times per week; however, he knows that he will never do it.  The examiner noted that the Veteran has fair impulse control.  The Veteran was on leave, but he had been fired two days ago.  The examiner documented that the Veteran contends that his unemployment is due to mental disorders.  The examiner observed that the Veteran had interpersonal problems, problems making calls and his productivity was very low starting in January 2009.  The examiner determined that the Veteran did not have total occupational and social impairment due to his PTSD; however, the Veteran had deficiencies in judgment, family relations, work and mood.  The Veteran had trouble controlling his temper, intermittent strain with wife and son, negative attitude at work, was persistently depressed and had very poor stress tolerance.  The examiner noted that interactions with coworkers and supervisors were moderately impaired and intermittently severely impaired.  

The VA examiner in January 2011 determined that when the Veteran is stressed he will have problems with sustained focus with associated loss of efficiency.  It was reported that he tends to have problems dealing with other people, especially if conflict is involved.  The examiner also stated that the Veteran is less reactive and less irritable with family members, but still has intermittent episodes of anger.  His functional limitations of PTSD/depression affecting unemployability were identified as mild intermittent impairment of reliability, productivity, concentration, short-term memory, judgment, mood and self-care.  The examiner determined that the Veteran had moderate impairment of ability to interact with coworkers and supervisors. 

Furthermore, the record contains a private medical opinion dated in October 2011.  The psychologist determined that the Veteran is disabled via PTSD to the extent that he is not able to seek and/or sustain gainful employment.  He noted that the Veteran has a chronic history of PTSD-related poor interpersonal history.  It was noted that the Veteran becomes easily irritated and responds poorly to supervisory personnel and co-workers.  The psychologist reviewed the Veteran's treatment records at the VA Medical Center and noted that it reveals multiple examples of the Veteran lashing out at co-workers due to stress and then feeling depressed and anxious for doing so.   The psychologist also noted that the Veteran has major depressive symptoms that are best understood within the context of his PTSD.  The clinician reported that, when under continued stress, the Veteran demonstrated a significant increase in depressive symptoms to the point that he is unable to get out of the house, maintain adequate personal hygiene and experiences psychotic features.  He noted that records from the Minneapolis VAMC offer independent clinical evidence of this outcome.  The psychologist cited a July 2009 letter from the Veteran's VA psychologist that indicated the Veteran's level of functioning had declined to the point that he was started on antipsychotic medication to help with thought organization.  He determined that the Veteran's PTSD has essentially eroded coping skills necessary to deal with day-to-day stress associated with normal employment situations.  The psychologist concluded that although the Veteran is highly educated and intelligent, and it is likely that the Veteran would be able to secure employment in some vocational capacity, the results from the current assessment indicate that the Veteran is unable to consistently adapt to normal work stress and he cannot sustain employment in any gainful occupational niche.  

Based on the foregoing, the evidence of record indicates that Veteran would have difficulty with most occupations due to his PTSD symptoms as he has difficulty working with others to include authority figures and he is unable to effectively handle the normal stress of work.  The Board concludes the evidence is at least in equipoise on the issue of whether the Veteran is unable to secure or follow a substantially gainful occupation due to service-connected disability.  Resolving any reasonable doubt in favor of the Veteran, the Board finds that entitlement to a TDIU is warranted.     



ORDER

Entitlement to a TDIU is granted.


____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


